2/06Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims pending and under examination 22, 27, 29

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 22, 27, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. 4,146,777 in view of Hirsch DE 1611861 in further view of Reiner US 2008/0202072	Regarding claim 22 Wells discloses an apparatus (h) for shrink-fitting a film onto a stack having side faces and a top face (pallet p; col.2 lines 20-30), the apparatus comprising: a shrink frame (frame h; bell shaped shrink film oven; col.2 lines 35-51) spaced surrounding and movable vertically along the stack (bell surrounds the stack during shrink fitting moving vertically); a plurality of heaters (heaters 5) distributed around a periphery of the shrink frame (distributed around the periphery of housing h; shown in figures 1-2) for heating and shrinking of the film and causing gases to flow up around side faces of the . 

    PNG
    media_image1.png
    567
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    445
    media_image2.png
    Greyscale

	Wells teaches a box shaped shrink fitting apparatus circumferentially spaced around a stack of objects, but fails to teach a second box telescoped with the first box and movable downward therefrom to increase an inner effective volume of the rigid frame for accommodation of stacks of different heights, the shrink frame being fixed to the lower end of the second box.	However Hirsch teaches a film shrinking apparatus that includes a hood with multiple telescoping walls 17 that form 3 telescoping boxes with the heaters disposed on the bottom portion interpreted as the second box, and where the area of the hood 16 which is a closed hood area similar to the single hood as taught by Wells increases or decreases in size as the telescoping walls which have 4 sides that drop down and form a lower telescoping box, this is similar in construction to the telescopic hood as disclosed in the instant drawings and specification as to the limitation regarding a second box moving telescopically downward, are lowered over pallet 8 for shrinking film onto the pallet, and further provides heaters that distribute hot air as they are lowered vertically surrounding the pallet which move the shrink frame vertically to shrink the film against the stack, the heater manifold 4 form a bottom frame portion that moves vertically relative to the upper most telescoping box  and page 6 paragraph 4 disclose the hot air distributor 4 is arrange on a hollow frame that moves on rollers vertically along guide columns (shown below; and further disclosed in the attached translation; on pages 6-7)
    PNG
    media_image3.png
    910
    773
    media_image3.png
    Greyscale
	Therefore it would have been obvious to one having ordinary skill in the art to have modified the suspended hood as disclosed by wells with the hood wall structure including telescopic walls which form at least a first and second boxes and a shrink frame located near the heaters and movable relative to the upper most box which when combined with Wells, moves relative to the movable cover plate and separate from the cover plate as disclosed by Hirsch as a simple substitution between hoods in a film shrinking apparatus and simply increase the heating space in a hood while reducing the size of space needed for the hood when in the collapsed position.


	However Reiner teaches a method and device for shrinking film onto a stack and further includes a fan 20 interpreted as a blower in an outlet port 17 in a top surface of the shrink frame to move hot air through the port (par 0053) 
	Therefore it would have been obvious to one having ordinary skill in the art to have modified the suspended hood and outlet port 54 as disclosed by wells with the blower fan 20 as taught by Reiner in order to more efficiently and in a controlled manner dispel the heated gases at a controlled rate to maintain the heating in the shrink frame at a specified temperature for even heating of the shrink material.
	Regarding claim 27, Wells as modified by Hirsch in further view of Reiner substantially teaches the apparatus according to claim 22, further comprising: a displacing unit for vertically shifting the cover plate (28) relative to the side walls (cover plate 28 which D is attached moves within side walls 1,1’,2,2’; figs 1-5; fig.2 shows plate 28 above stack and movable towards and away from the stack via rods 31,30,30'31’; col.4 lines 1-68).	Regarding claim 29, Wells as modified by Hirsch in further view of Reiner substantially teaches the apparatus according to claim 22, wherein the means moves the shrink frame from a lower position at a bottom end of the stack to an upper position level with the cover plate (top wall 3 is a cover segment that rests on plate 28 and also has a lower position not resting or level with the cover plate; figs.1-6; col.4 lines 2-60).
	
	
Response to Arguments
	Applicant’s arguments with respect to claims 22, 27, 29 have been considered but are unpersuasive. Applicant argues that wells fails to teach a shrink frame that is movable vertically separate from the cover plate, however as explained in the action above in regards to the amendment filed 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731